Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Formal Matters
Claims 2, 3, 5, 12, 13, and 15 are cancelled.  Claims 1, 4, 6-11, 14, and 16-20 are pending and under examination. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) 05/03/2021 has been entered.
The RCE refers to the claim set from 4/5/2021.  
 
Priority
The instant application claims priority from US provisional 62/832,508 filed on 04/11/2019. 

Rejections Withdrawn
	The rejection under USC 103 over Lacy and Vol are withdrawn per applicant’s amendment to indicate that the composition does not contain polysaccharides.   
	As this rejection over Lacy and Vol is withdrawn, applicant’s arguments toward this rejection are moot.  

New Rejections – As Necessitated by Amendment to the Claims
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 6-11, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lacy US 6096338 and Armstrong US 2013/0309226.  
Applicant amended the claims for the compositions not to include a polysaccharide. 
Lacy teaches a carrier system for a hydrophobic drug comprising a digestibe oil, a pharmaceutically acceptable surfactant comprised of a hydrophilic surfactant component and a lipophilic surfactant component where the lipophilic surfactant component comprising one or more 
Lacy does not provide for dispersions of powder with peptides or proteins.  
Armstrong teaches high concentration monoclonal antibody formulations (abstract).  Armstrong teaches a spray dried monoclonal antibody at a concentration of about 200 mg/mL or more suspended in a non-aqueous suspension vehicle (abstract).  Armstrong teaches MIGLYOL (table 1 and paragraph 187).  Armstrong teaches surfactants as one option of stabilizer (paragraphs 54 and 55).  Saccharide is another option of stabilizer that does not have to be chosen.  
.  

Claims 1, 4, 6-11, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lacy US 6096338 and Alessi US 20080260840.  
Applicant amended the claims for the compositions not to include a polysaccharide. 
Lacy teaches a carrier system for a hydrophobic drug comprising a digestibe oil, a pharmaceutically acceptable surfactant comprised of a hydrophilic surfactant component and a lipophilic surfactant component where the lipophilic surfactant component comprising one or more of oleic acid, a glyceryl mono-dicaprylate and a glyceryl mono/di-caprylate/caprate surfactant (abstract and claim 1 of Lacy).  Lacy teaches 0.1% to 50% by weight of said hydrophobic drug and 50% to 99.9% by weight of the carrier system (claim 25 of Lacy).  Lacy teaches sorbitan esters of fatty acids and polyglycerol esters of fatty acids as a lipophilic surfactant (columns 4 and 5).  Lacy teaches hydrophilic surfactants (column 8).  Lacy teaches 20-60% of digestible oil, 10-60% 
Lacy does not provide for dispersions of powder with peptides or proteins.  
Alessi teaches a suspension formulation of insulinotropic peptides in a non-aqueous vehicle (abstract).  Alessi also provides for stabilizers where carbohydrate is one option but does not have to be selected (abstract) as other choices like antioxidants, amino acids and buffers are present.  Alessi teaches dispersed as dissolving, dispersing or suspending a peptide (paragraph 37).  Alessi teaches surfactants as other excipients (paragraph 86).  
One of ordinary skill in the art at the time of instant filing through combined teachings of the prior art would have provided drug compositions of the instant claims with poorly permeable peptide that is dispersible/suspended in oil taught by Alessi and administer them to subject in need as the prior art teaches a formulation that can include the claimed ingredients (BCS class III or IV poorly permeable drugs, triglyceride, lipophilic surfactant of the instant claims and also hydrophilic surfactants of the instant claims.  Each reference is to pharmaceutically administered .  

Claims 1, 4, 6-11, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lacy US 6096338 and Bevec US 2010/0210568.    
Applicant amended the claims for the compositions not to include a polysaccharide. 
Lacy teaches a carrier system for a hydrophobic drug comprising a digestibe oil, a pharmaceutically acceptable surfactant comprised of a hydrophilic surfactant component and a lipophilic surfactant component where the lipophilic surfactant component comprising one or more of oleic acid, a glyceryl mono-dicaprylate and a glyceryl mono/di-caprylate/caprate surfactant (abstract and claim 1 of Lacy).  Lacy teaches 0.1% to 50% by weight of said hydrophobic drug and 50% to 99.9% by weight of the carrier system (claim 25 of Lacy).  Lacy teaches sorbitan esters of fatty acids and polyglycerol esters of fatty acids as a lipophilic surfactant (columns 4 and 5).  Lacy teaches hydrophilic surfactants (column 8).  Lacy teaches 20-60% of digestible oil, 10-60% of hydrophilic surfactant and 10-45% of lipophilic surfactant (bottom of column 10 and top of column 11).  Lacy teaches various lipophilic pharmaceutical agents (columns 11-13).  Lacy teaches triglyceride oils as digestible oils (bottom of column 9 and column 10).  Lacy teaches medium chain fatty acid triglyceride (top of column 10).  Lacy teaches amphotericin (a BCS class IV agent) (column 12, line 3).  Lacy teaches cyclosporine (column 12, line 26) and ciprofloxacin (column 11, line 49).  Lacy teaches erythromycin (column 11, line 51).  Lacy teaches famotidine (column 
Lacy does not provide for dispersions of powder with peptides or proteins.  
Bevec teaches a peptide as a therapeutic agent (abstract).  Bevec teaches dispersing active agent (peptide) homogenously in fatty acid glycerides (paragraph 155).  Bevec teaches oral administration (paragraph 156).  Bevec teaches powders with the active ingredients (paragraph 164).  The peptide to be dispersed would be a particulate/powder of the peptide. Polysaccharides are not needed in Bevec. 
One of ordinary skill in the art at the time of instant filing through combined teachings of the prior art would have provided drug compositions of the instant claims with poorly permeable peptide that is dispersible/suspended in oil taught by Bevec and administer them to subject in need as the prior art teaches a formulation that can include the claimed ingredients (BCS class III or IV poorly permeable drugs, triglyceride, lipophilic surfactant of the instant claims and also hydrophilic surfactants of the instant claims.  Each reference is to orally administered pharmaceutical formulations with poorly permeable drugs as active agents that have non-aqueous carriers (MPEP 2144.06).  One of ordinary skill in the art would have included the peptide powders of Bevec as suitable poorly permeable active agents for compositions of Lacy.  The prior art provides overlapping ranges where one of ordinary skill would reasonably work within the ranges to produce compositions of the instant claims (MPEP 2144.05 regarding overlapping ranges).  
Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK V STEVENS/Primary Examiner, Art Unit 1613